Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the shields at different heights, and depends on claim 1.  Claim 1 recites the shields are in the same plane which limits the shields to the same height. Therefore, claim 2 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1, 2, 4, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naohiro et al (jp 08-295595) in view of Lely (2854,364).
	The Naohiro et al reference teaches an apparatus for growth using a sublimation method, note entire reference.  The apparatus consist of a growth chamber, which as a storage part for the raw material, fig 1, no 2 and spaced apart and over a substrate support part, fig 1. No 13.   There is a means to heat and operate at high temperatures, note translation para 002.  The crystal is gown by sublimation where the source materials become gas and flow to the substrate and deposit thereon, note examples.  There is a shielding member in the chamber.  The shielding member is placed between the storage part and substrate part of the chamber, note fig 1, no 5.  There are holes in the shield to allow for the gases to flow to the substrate.  The sole difference between the instant claims and the prior art is the plurality of shield plates and coverage from the plates. .  However, the Lely reference teaches using a plurality of shields in a sublimation apparatus, note fig. no 13.  The shield are at different heights, note figure and instant claim 2 and 17.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Naohiro et al apparatus by the teachings of the Lely reference to use a plurality of shields in order to control the gas flow.  Further, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the shield members in the Naohiro et al and Lely references in order to allow of uniform steady laminar gas flow creating a better crystal and not overly prevent gas flow.  
Claim 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naohiro et al (jp 08-295595) in view of Lely (2854,364) .
The Naohiro et al and Lely references are relied on for the same reasons as stated, supra, and differs from the instant invention in the shields being connected. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the shields in the combined references in order to create a uniform passageway for the gas to flow to the substrate.
Claim 6 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naohiro et al (jp 08-295595) in view of Lely (2854,364) .
	The Naohiro et al and Lely references are relied on for the same reasons as stated, supra, and differs from the instant invention in the shields shape, circular, fan or hexagonal.  However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the shields shape in the combined references in order to create a constant gas flow.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naohiro et al (jp 08-295595) in view of Lely (2854,364) .
	The Naohiro et al and Lely references are relied on for the same reasons as stated, supra, and differs from the instant invention in the shielding ratio. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the shields size, hence, ratio in the combined references in order to not create aback pressure.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naohiro et al (jp 08-295595) in view of Lely (2854,364) .
	The Naohiro et al and Lely references are relied on for the same reasons as stated, supra, and differs from the instant invention in the shields projection surface. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the shields in the projection surface in the combined references in order to increase control over gas flow..
14 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naohiro et al (jp 08-295595) in view of Lely (2854,364) .
	The Naohiro et al and Lely references are relied on for the same reasons as stated, supra, and differs from the instant invention in the shields arrangement. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the shields arrangement in the apparatus in the combined references in order to create a uniform passageway for the gas to flow to the substrate.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach nor render obvious the claimed structure that is used to support the shields.

			Response to Applicants’ Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning the Naohiro reference is noted.  However, the reference does teach shielding plate between the source and substrate with a means for the source as a gas to pass.  The material used is silicon carbide.  It is noted, that claim 1 is not limited to a specific range of shielding ratio as argued.  The range is higher than 0.5.  The shown range of the Naohiro reference is within that which is claimed.
Applicants’ argument concerning the Lely reference has been considered and not deemed persuasive. Applicants are arguing the operation of the apparatus and not the apparatus which is the issue at hand.  The reference does teach placing a means to control, affect gas flow to a sublimation deposition 
Applicants’ argument concerning the unexpected results is noted.  The claims are not as limited as the showing in the examples and thus the results are not seen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714